Citation Nr: 1208823	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  10-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a Board hearing at the RO in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The case was remanded by the Board in July 2011 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's hearing loss and tinnitus.  The Veteran was afforded a VA examination in August 2011.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the issues of service connection for tinnitus and left ear hearing loss were granted in a December 2011 rating decision and therefore will not be addressed in the decision below.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while working as a generator mechanic during service.

2.  The Veteran's hearing in the right ear was essentially normal at service entrance although there was a history of perforated tympanic membrane noted.

3.  The Veteran currently has right ear hearing loss.

4.  The Veteran's testimony regarding experiencing difficulty hearing in his right ear shortly after service and to the present is credible.

5.  The Veteran's right ear hearing loss is causally or etiologically related to service.  
CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for right ear hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

Service Connection - Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has right ear hearing loss that is causally related to his active service.  The Veteran testified as to noise exposure during service while working as a generator mechanic and working as a general mechanic in the motor pool.  The Veteran's DD Form 214 notes the Veteran's specialty as power generator operator and mechanic.  Based on the Veteran's testimony and the supporting evidence noted on his DD Form 214, the Board finds that the Veteran was exposed to loud noise during service.  

On the Veteran's March 1969 pre-induction examination, the Veteran noted a history of hearing loss and ear, nose, or throat trouble.  The examiner noted a perforation of the right tympanic membrane.  The Veteran was afforded an audiological evaluation at entrance into service in March 1969.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
15

In July 1970, the Veteran complained of slight difficulty hearing in the right ear.  The examiner noted "much cerumen" in the ear and prescribed that the ear be cleaned.  The Veteran was again afforded an audiological evaluation at separation from service in January 1971.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
--
15

The record contains no further complaints, treatment, or diagnosis of right ear hearing loss during service.  Based on these service treatment records, the Veteran did not have right ear hearing loss for VA purposes during service.  Additionally, the Veteran did not experience any threshold shift in the right ear during service. 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The Board notes that the presumption of soundness does apply regarding the Veteran's right ear hearing loss because his hearing was essentially normal at induction.

In September 1994, the Veteran underwent an ear, nose, and throat examination.  The examiner noted low normal to normal audiometric evaluations in the right ear during service.  He then reported a history of drainage from the right ear over the last number of ears.  The Veteran was diagnosed with chronic otitis media with an aural polyp of the right ear and a note to rule out cholesteatoma of the right ear.  The examiner noted hearing loss in the right ear in the neighborhood of 45 decibels, which however could theoretically be substantially improved by elimination of the aural polyp.  

In October 1996, the Veteran was afforded a general medical VA examination.  The examiner noted that the Veteran's tympanic membranes were clear and that he has difficulty hearing due to mumps as a young man.  

The Veteran was afforded another VA examination in May 2007.  The Veteran's pure tone thresholds, in decibels at that time, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
45
55
70

Speech recognition score on the right ear was 96 percent.  Based on these findings, the Veteran has right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

During the examination, the Veteran reported hearing loss in the right ear for the last 56 years.  He also reported a slight yellow drainage from the right ear.  The examiner noted the Veteran's noise exposure as a mechanic in a motor pool during service and as a generator mechanic.  The examiner also noted some post-service noise exposure.  The examiner reviewed the Veteran's service treatment records noting the normal hearing in the right ear at entrance and separation from service.  The examiner noted that if the Veteran had experienced hearing loss in the right ear as a result of military noise exposure, some reduction in hearing at 4000 hertz would have been expected, which is not the case.  The examiner also noted that the Veteran's perforated tympanic membrane pre-existed the Veteran's entrance into service.  Therefore, the examiner concluded that it is not at least as likely as not that the Veteran's current hearing loss in the right ear is related to military service.  

The Veteran was afforded a final VA examination in August 2011.  The examiner reviewed the Veteran's claims file.  The examiner noted the Veteran's in-service and post-service noise exposure.  He examined the Veteran's ear and found a clean and dry perforation of the ear drum.  The examiner noted normal hearing in the right ear upon entry and exit from service.  The examiner diagnosed right tympanic membrane perforation dating back to two years of age with intermittent chronic otitis media and some occasional drainage from the right ear.  He opined that the Veteran's right ear hearing loss is not related to service due to the same findings at entrance and separation from service regarding the Veteran's right ear.  

The Board acknowledges the Veteran's assertions that his right ear hearing loss is due to noise exposure during service; and his testimony that he had trouble hearing shortly after service.  The fact that he had a worsening of his hearing is capable of lay observation and since his hearing already had some limitation (although not a disability) any additional shift in decibel thresholds is likely to be sufficient to be a disability for VA purposes.  38 C.F.R. § 3.385 (2011).  In this case the Board finds the Veteran's testimony regarding hearing loss shortly after service to be both credible and competent in light of the facts of this case, and therefore, since hearing loss is a presumptive disability the Board finds that resolving all reasonable doubt in his favor, service connection is warranted for his right ear hearing loss.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).




ORDER

Entitlement to service connection for right ear hearing loss is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


